FILED
                            NOT FOR PUBLICATION                             JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30095

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00033-BLW

  v.
                                                 MEMORANDUM*
JESUS MANUEL ZUNIGA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Jesus Manuel Zuniga appeals from the district court’s judgment and

challenges the 24-month statutory maximum sentence imposed upon revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Zuniga contends that the district court procedurally erred by confusing the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
24-month statutory maximum with the top of the Guidelines range when it

imposed the sentence. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court was aware of the applicable Guidelines range and simply

misspoke when it stated that 24 months was at the top of the Guidelines range.

Furthermore, any error did not affect Zuniga’s substantial rights. See United States

v. Olano, 507 U.S. 725, 734-35 (1993).

      We decline to consider Zuniga’s argument that the district court failed to

explain the sentence, because he raised it for the first time in the reply brief. See

United States v. Mejia-Pimental, 477 F.3d 1100, 1105 n.9 (9th Cir. 2007).

      AFFIRMED.




                                           2                                     13-30095